DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/29/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1-14 recite “in particular” and/or “preferably”.  This language makes it unclear whether the particular or preferable limitation is actually required.  Accordingly, none of the limitations which are recited as “in particular” or “preferably” are given patentable weight.  See MPEP § 2173.05(c) and (d).
Claim 14 recites the limitation "the thermal treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this action, claim 14’s thermal treatment is being treated as process step (b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greulich-Weber et al. (Materials Science Forum Vols. 615-617, pp. 637-640).
Claims 1-4 and 6-9:  Greulich-Weber teaches a process of forming thin layers of silicon carbide via a sol-gel process (Abst.) comprising the steps of: applying a sol of carbon- and silicon-containing components to a substrate of carbon spheres (i.e. claimed amorphous substrate) to form a layer having a thickness of 20 µm (pp. 637-638); and thermally treating the sol to convert the sol to silicon carbide (pp. 637-638).
Claim 5:  Greulich-Weber fails to discuss the viscosity of the sol.  However, Greulich-Weber teaches a sol having the same components in the same amounts as the sol which applicant discloses to have the claimed viscosity (see, e.g., the instant specification at pp. 21 and 23-24).  Therefore, it is inherent that the sol of Greulich-Weber has the claimed properties.
Claim 10:  Greulich-Weber teaches that the thermal treatment occurs at 1800˚C (p. 640).  While Greulich-Weber does not expressly discuss a lower temperature treatment, it is implicit that the temperature must climb from 800-1200˚C to reach a temperature of 1800˚C.
Claim 11:  Greulich-Weber fails to discuss whether the precursor is converted to glass.  However, Greulich-Weber teaches the same precursor undergoing the same thermal treatment as that which applicant discloses will produce glass.  Therefore, it is inherent that the sol of Greulich-Weber will be converted into a glass.
Claim 12:  Greulich-Weber teaches that the thermal treatment produces crystalline silicon carbide (p. 638).
Claims 1-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Castro (US 5,256,448).
Claims 1-4, 6-9 and 15:  De Castro teaches a process of forming silicon carbide from a sol (Abst.), comprising the steps of: applying a sol of carbon- and silicon-containing components to a substrate of graphite (i.e. claimed crystalline substrate) to form a layer having a thickness of 20 µm (2:55-3:59); thermally treating the layer to convert the layer into silicon carbide (2:55-3:52); and repeating these two steps (3:34-52).
Claim 5:  De Castro fails to discuss the viscosity of the sol.  However, De Castro teaches a sol having the same components in the same amounts as the sol which applicant discloses to have the claimed viscosity (see, e.g., the instant specification at pp. 21 and 23-24).  Therefore, it is inherent that the sol of Greulich-Weber has the claimed properties.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over De Castro.
Claim 10:  De Castro teaches that the sol is heated to a temperature greater than 1550˚C (1:54-61).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a temperature of at least 1800˚C as the final temperature in De Castro. While De Castro does not expressly discuss a lower temperature treatment, it is implicit that the temperature must climb from 800-1200˚C to reach this temperature.
Claim 11:  De Castro fails to discuss whether the precursor is converted to glass.  However, De Castro teaches the same precursor undergoing the same thermal treatment as that which applicant discloses will produce glass.  Therefore, it is inherent that the sol of De Castro will be converted into a glass.
Claim 12:  De Castro fails to discuss the crystallinity of the formed silicon carbide.  However, De Castro teaches the same precursor undergoing the same thermal treatment as that which applicant discloses will produce a crystalline silicon carbide.  Therefore, it is inherent that the sol of De Castro will produce a crystalline silicon carbide.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber in light of Ohta et al. (US 2014/0004033).
Claim 13:  Greulich-Weber fails to teach that the sol is cooled between the first and second heating steps.  However, Ohta teaches a process of carbonizing precursors and explains that it is beneficial to conduct a cooling step in between heating steps to reduce wrinkling (¶ 0023).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have cooled the sol in between first and second heating steps in order to have reduced wrinkling.
13 is rejected under 35 U.S.C. 103 as being unpatentable over De Castro in light of Ohta.
Claim 13:  De Castro fails to teach that the sol is cooled between the first and second heating steps.  However, Ohta teaches a process of carbonizing precursors and explains that it is beneficial to conduct a cooling step in between heating steps to reduce wrinkling (¶ 0058).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have cooled the sol in between first and second heating steps in order to have reduced wrinkling.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber in light of Sugihara et al. (US 2002/0037801).
Claim 14:  Greulich-Weber fails to teach that the substrate is removed.  Sugihara teaches a process of forming a silicon carbide part (Abst.) and explains that after the silicon carbide is formed on the carbon substrate, the substrate is burned off to make products suitable for the intended application (¶ 0025).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have burned off and removed the carbon substrate with the predictable expectation of success in order to have provided the desired silicon carbide part.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over De Castro in light of Sugihara.
Claim 14:  De Castro fails to teach that the substrate is removed.  Sugihara teaches a process of forming a silicon carbide part (Abst.) and explains that after the silicon carbide is formed on the carbon substrate, the substrate is burned off to make products suitable for the intended application (¶ 0025).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have burned off and removed the carbon substrate in the process of De Castro with the predictable expectation of success depending on the characteristics of the desired silicon carbide part.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber in light of De Castro.
Claim 15:  Greulich-Weber fails to teach repeating steps (a) and (b).  De Castro explains that steps (a) and (b) are repeated in order to achieve the desired thickness (3:34-52).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have repeated steps (a) and (b) in Greulich-Weber in order to have achieved the desired thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.